Appellant was convicted of aggravated assault and battery and fined $50. The State's case clearly shows an aggravated assault and battery. Appellant interposed a plea of former conviction in the justice court. Shortly after the alleged assault, complaint was filed in the justice court, and the conviction for simple assault or an affray was obtained. The court instructed the jury, if they should find appellant guilty of aggravated assault to convict; and further instructed them, if they should find him guilty of simple assault, to acquit. Under the decisions in this State and the law as enunciated, those charges were correct. We deem it unnecessary to enter *Page 28 
into a discussion of these matters. Davis v. State,39 Tex. Crim. 681. The judgment is affirmed.
Affirmed.
Henderson, Judge, absent.
[Motion for rehearing overruled without written opinion. — Reporter.]